WOODLEY, Judge.
The offense is simple assault; the punishment, $25 fine.
The record on appeal contains no statement of facts or bills of exception. The exceptions to the court’s charge are not such as may be appraised in the absence of a statement of facts. Nothing is presented for review.
The judgment recites that appellant was guilty of the offense of “aggravated assault with a deadly weapon.” The judgment is reformed to comply with the verdict of the jury finding appellant guilty of simple assault.
As reformed, the judgment is affirmed.